                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:15-CV-00366-RJC-DSC


 GUY M. DUGAN ET AL.,                              )
                                                   )
                   Plaintiffs,                     )
                                                   )
 v.                                                )
                                                   )                    ORDER
 INVICTUS ASSET MANAGEMENT                         )
 LLC ET AL.,                                       )
                                                   )
                  Defendants.                      )



       THIS MATTER is before the Court on the “Motion to Disqualify Counsel” (document #

93) filed October 20, 2020 and the Plaintiffs’ response and exhibits (document #97).


       This matter was referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. §

636(b)(1).


       Pro se Defendants David W. Schamens and Piliana M. Schamens seek disqualification of

Plaintiffs’ counsel Lex M. Erwin and his firm Erwin, Bishop, Capitano & Moss, P.A. pursuant to

Rule 1.18 of the North Carolina Rules of Professional Conduct.

       “The guiding principle in considering a motion to disqualify counsel is safeguarding the

integrity of the court proceedings” and “the purpose of granting such motions is to eliminate the

threat that the litigation will be tainted.” Plant Genetic Sys., N.V. v. Ciba Seeds, 933 F. Supp. 514,

517 (M.D.N.C. 1996). The court must balance (1) a party's right to his choice of counsel and the

potential substantial hardship resulting from disqualification against (2) the importance of

safeguarding the public trust in the judicial system. Johnson v. Brock & Scott, PLLC, 2012 WL



       Case 3:15-cv-00366-RJC-DSC Document 98 Filed 12/07/20 Page 1 of 3
4483916, at *7 (E.D.N.C. Sept. 26, 2012). However, “the moving party has a very high standard

of proof in moving to disqualify an opposing party's counsel. It follows that a court should not

disqualify a party's chosen counsel on imagined scenarios of conflict.” Capacchione v. Charlotte-

Mecklenburg Bd. Of Educ., 9 F.Supp.2d 572, 579 (W.D.N.C. 1998).

       “Motions to disqualify counsel are not looked upon favorably.” Tech Partners, Inc. v.

Papaioannou, 2016 WL 797555, at *2 (W.D.N.C. March 1, 2016). “The drastic nature of

disqualification requires that courts avoid overly-mechanical adherence to disciplinary canons at

the expense of litigants' rights freely to choose their counsel.” Shaffer v. Farm Fresh, Inc., 966

F.2d 142, 146 (4th Cir.1992). Courts are to “remain mindful of the opposing possibility of misuse

of disqualification motions for strategic reasons.” Id. (citing Woods v. Covington Cnty. Bank, 537

F. 2d 804, 813 (5th Cir.1976)). In order to avoid the potential for abuse, the Fourth Circuit has

held that disqualification for violations of an ethical canon “may not be rested on mere speculation

that a chain of events whose occurrence theoretically could lead counsel to act counter to his

clients’ interests might in fact occur.” Id. at 145 (citing Aetna Casualty & Surety Co. v. United

States, 570 F.2d 1197, 1200–02 (4th Cir.1978)).

       North Carolina Rule of Professional Conduct 1.18 governs duties to a prospective client.

Defendants allege that David Schamens had telephone conversations on August 26 and 27, 2015

with Dan Bishop, Erwin’s law partner, about possible representation in an arbitration and that

Bishop was privy to confidential information pertaining to this case. Plaintiffs argue that the

arbitration and the present action are totally unrelated. Bishop declined to represent Schamens and

they never established an attorney-client relationship. Erwin made his appearance in this case on

May 23, 2018.




      Case 3:15-cv-00366-RJC-DSC Document 98 Filed 12/07/20 Page 2 of 3
       The Court has carefully examined the record, the parties’ arguments and the applicable

authorities. The Court finds that Defendants have failed to meet their high evidentiary burden to

disqualify Erwin and overcome Plaintiffs’ right to their choice of counsel. Accordingly,

Defendants’ “Motion to Disqualify Counsel” (document # 93) is DENIED.

       The Clerk is directed to send copies of this Order to counsel for Plaintiffs, pro se

Defendants and to the Honorable Robert J. Conrad, Jr.

       SO ORDERED.


                                     Signed: December 7, 2020




      Case 3:15-cv-00366-RJC-DSC Document 98 Filed 12/07/20 Page 3 of 3
